Some of the observations of the Chancellor in his final decree were as follows:
"This matter coming on to be heard upon final hearing and the Court having heard arguments of counsel and considered the record in this cause finds and is of the opinion that the real crux of the case depends upon whether that part of Section 6, Chapter 17276, Laws of 1935, reading:
"`Provided further that all permits and licenses heretofore issued by said Commission to persons, associations or corporations, prior to January 1st, 1935, which shall not conduct a racing meet within twelve months from the passage of this Act under and by virtue of said permits and licenses be and the same shall be cancelled and annulled.' is self-executing or that action of the Commission was necessary to make the forefeiture of the permit effective. In view of the provisions of this portion of that section and those preceding it, all dealing with forfeiture or termination of permits, it would seem clear that some action by the racing Commission was necessary to effect a forfeiture or loss of the permit. No such action was ever taken. In such view I am constrained to hold that the permit still exists and is an asset in the hands of the Receiver who is authorized to apply to the Commission for their consent and approval to transfer or assign said permit in accordance with the law in such cases made and provided. There are other points argued for and against the validity of the permit, all of which have been considered, but I believe the matter dealt with in this order is the turning point and decisive in this cause."
It is my conclusion that when the specified defaults occur the license becomes cancelled and annulled and a hearing could only be for the inquisitorial purpose of determining whether any such facts in controversy occurred. The permit under the quoted provisions was cancelled upon the failure to operate and not if and when the Racing Commission might act. Action by the Racing Commission was permissive but not necessary and furthermore the permit under the circumstances has clearly been abandoned. No racing meet has been held since 1932.
HOBSON, J., concurs.